DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “wherein an optical waveguide, composed of glass, that penetrates the sealing member or the wiring board and configures an optical path of an optical signal of the optical element is formed in the sealing member or the wiring board” (emphasis added).
However, claim 2 states “the optical waveguide penetrating a bottom surface of the first recess” of the sealing member. Because claim 1 is stated in the alternative, “or”, there is a potential embodiment where the waveguide is formed in the wiring board, not the sealing member, thus rendering claim 2 and its dependent claims indefinite, since there is no embodiment shown where the waveguide penetrates both the sealing member and the wiring board. Similarly, claim 8 states “the optical waveguide is formed in the wiring board.” There is an embodiment where the waveguide is formed in the sealing member, and not the wiring board, thus rendering claim 8 and all of its dependents indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0156159 A1 McDonald (herein “McDonald”).
Regarding claims 1, 3, 4, 9, 12-13, and 16, McDonald discloses in Fig. 2, a manufacturing method for and an optical module (110), comprising: an optical element (118); a wiring board (114 with 132) on which the optical element (118) is arranged; and a sealing member (138) including a first recess (shown, not labeled, underside of 138), the optical element being housed in the first recess and hermetically sealed by a periphery of an opening of the first recess being bonded onto the wiring board with a bonding member composed of glass or low melting point metal (para [0020], wherein solder – a low melting point metal – is discussed), wherein an optical waveguide (122), that penetrates the sealing member (138) or the wiring board (114) and configures an optical path of an optical signal of the optical element (118) is formed in the sealing member (138) or the wiring board (114).
	McDonald teaches that the optical module can be used in multiple devices (para [0022]) but is silent as to specifically using the module for endoscope and the elements being composed of glass. However it would have been obvious to one of ordinary skill in the art to use the hermetically sealed optical module in a device such as an endoscope, because an endoscope requires highly sensitive optical devices of a very small size that need to be hermetically sealed so as to prevent degradation of the very delicate devices. Furthermore, using glass would require only routine skill in the art, as glass is very commonly used due to its known properties such as transmissivity, low cost, and commonly available. It is noted that while the claim preamble recites “optical module for endoscope”, however nothing in the claim describes the location or use of the optical module relative to the structure of the endoscope. Therefore the claimed optical module is understood to be any optical module “for endoscope” and not an optical module with a specific use or location.

Regarding claim 2, McDonald discloses in Fig. 2, the sealing member (138) includes a third principal surface and a fourth principal surface on an opposite side to the third principal surface and includes the opening of the first recess on the fourth principal surface (where fourth principle surface is considered to be the one with the opening for the first recess), a distal end portion of an optical fiber (122) that transmits the optical signal passing through the optical waveguide is arranged at a position closer to the third principal surface than to the fourth principal surface, and the optical waveguide penetrating a bottom surface of the first recess and the third principal surface is formed in the sealing member (paras [0018-0020]).
Regarding claim 5, McDonald discloses in Fig. 2, a second recess (20) for positioning of the optical fiber is on the third principal surface of the sealing member.
Regarding claim 6, McDonald discloses in Fig. 2, the second recess is a groove (36). McDonald is silent as to the groove specifically being ring-like V-shaped. However, optimizing the shape so as to ensure the fiber is securely held in place so as to maintain the hermetic seal would require only routine skill in the art.
Regarding claim 7, McDonald shows in Fig. 2, a bottom surface of the first recess is angled (see four angled sections between 138 and 140), but is silent as to the inclination angle being between 2 and 12 degrees. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have inclination angle between 2 and 12 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Adjusting the inclination angle allows for control over the number of reflections, resulting in an optimized device.     
Regarding claim 8, McDonald shows in Fig. 2, the wiring board (114) includes a first principal surface that is bonded onto the sealing member (138), and a second principal surface on an opposite side to the first principal surface (opposite of side that seals with 138), a distal end portion of the optical fiber (122) that transmits the optical signal passing through the optical waveguide, and the optical path of the optical signal penetrates the first principal surface and the second principal surface, and the optical waveguide is formed in the wiring board (114).
McDonald is silent as to the waveguide arranged at a position closer to the second principal surface than to the first principal surface. It appears from Fig. 2 that the waveguide is in the middle and equidistant from each surface. However, adjusting the waveguide “up” or “down” to be closer to one surface or another would require only routine skill in the art and would result in proper alignment of the waveguide with the optical device, thus ensuring optimal transmission.
Regarding claim 10, McDonald discloses a support substrate having a through hole at a region which is the optical path (shown where fiber 122 enters substrate 112, 114, 132). McDonald is silent as to glass, however using glass would require only routine skill in the art, as glass is very commonly used due to its known properties such as transmissivity, low cost, and commonly available. 
Regarding claim 11, McDonald discloses the optical waveguide is formed by a laser modification process. The Examiner notes that the claim limitation “formed by a laser modification process” is drawn to a process of manufacturing which is incidental to the claimed apparatus.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over McDonald (see MPEP 2113).  
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0156159 A1 McDonald (herein “McDonald”) in view of US 10,587,090 B1 Raring et al. (herein “Raring”).
Regarding claims 14 and 15, McDonald is silent as to but Raring teaches, the optical waveguide that penetrates a bottom surface of the first recess of the sealing member and a third principal surface on an opposite side to the bottom surface is formed when preparing the sealing member, the method comprising: before forming the optical waveguide, forming a first modification region composed of glass in the sealing member by the laser modification method; and dissolving the first modification region by wet etching to form the first recess; and wherein when forming the first modification region, a second modification region composed of glass is formed in the sealing member by the laser modification method under an identical condition to a condition for forming the first modification region, and when forming the first recess, a second recess for positioning of an optical fiber that transmits an optical signal is formed by wet etching of the second modification region simultaneously to forming the first recess (see col. 40, lines 40-53; col. 42, lines 46-67; col. 57, lines 15-37; col. 59, lines 15-29). Raring teaches using laser modification and wet etching to maximize accuracy while creating the optical device and to ensure optimization of the device. Therefore, it would have been obvious to one of ordinary skill in the art to use the methods taught by Raring.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/               Examiner, Art Unit 2883                                                                                                                                                                                         
/THOMAS A HOLLWEG/               Supervisory Patent Examiner, Art Unit 2883